By the court.
The contract of hire for marine service stands, on reasons in many respects, peculiar to itself, and bearing a strong analogy to contracts for military service.. A seaman who abandons a vessel is not considered mere-, ly as violating a civil contract, but as, in some degree, a criminal, and liable to corporeal punishment. There was nothing in the mode of punishment adopted on this occasion contrary to the general spirit and principles of the maritime law. There was, under all circumstances, no excess of punishment in this case; and lastly, the statute of the United States, (July 20th, 1790,) providing for the apprehension .of deserting seamen by warrant, and their confinement in prison, is only auxiliary to the marine law, and does not supersede it even in the pons of the United States. The prisoner was therefore remanded into custody.